Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Non-Final office action is in response to applicant’s restriction-response with amendments filed on 10/17/2022.
	Priority Date: CON [#14/716,381]>[US PAT 10,869,170]
Claim Status:
Amended claims: 1-2, and 5-6
Canceled claims: 8-18
Added claims:19-26
Pending claims : 1-7 and 19-26


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, and 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas grouping include: (a) Mental processes; (b) Certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) Mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for improving security of e-commerce email transaction using SMTP.
[Step-2A] Prong 1:The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
The claim recites the limitations of 
generating a first email message that includes at least one mailto hyperlink, wherein the first email message utilizes SMTP;
generating a second message that includes the mailto hyperlink, wherein the second message is a short message service (SMS) text message;	
transmitting the first email message and the second message to a customer ; and 
receiving a response from the customer, wherein the response is based on the mailto hyperlink. 

The claimed method/system/machine simply describes series of steps for improving security of e-commerce email transaction using SMTP
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting processors, device, memory and computer networks nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using processors, device, memory and computer networks to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. 
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 19, and 26.  
Furthermore, the dependent claims 2-7 and 20-25 do not resolve the issues raised in the independent claims. The dependent claims 2-7 and 20-25 are directed towards using the first SMTP email message and the second message are sent at a same time, wherein mailto hyperlink includes a token, wherein the response includes the token, wherein the mailto hyperlink includes a destination address field that indicates an email address of  a payment server; confirming a validity of the response based on a sender address of the response, and wherein the mailto hyperlink is a shortened URL.

These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-7 and 20-25 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Double Patenting
35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7 and 19-26 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-11 of US Patent No. 10,869,170. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both the current invention and ‘170 claims are drawn to a method and system of:
improving security of e-commerce computer networks using Simple Mail Transfer Protocol (SMTP), the method comprising: 	
generating a first email message that includes at least one mailto hyperlink, wherein the first email message utilizes SMTP; 
generating a second message that includes the mailto hyperlink, wherein the second message is a short message service (SMS) text message; 	
transmitting the first email message and the second  message to a customer; and 
receiving a response from the customer, wherein the response is based on the mailto hyperlink.
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to methods and system of payment with multiple-funding source payment card . The claims from both the present application and ‘951 above are significantly similar and the claimed features seem to be identical with various obvious alternate method. 
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.
For these reasons, the claims of the instant application are not identical to claims 1-11 of US Patent No. 10,869,170, but they are not patently distinct. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Killoran (US 2014/0032398 A1), in view of Kassemi et al (US 2014/0279553 A1). 
	Ref claim 1 (Amended), Killoran discloses a method for improving security of e-commerce computer networks using Simple Mail Transfer Protocol (SMTP), (para 0025]; via the email interface module 112 using technology such as [SMTP]… [0026]; via the payment processing system 136…using technology such as TLS or Secure Socket Layer technology[SSL] ….) the method comprising: 	
	generating a first email message that includes at least one mailto hyperlink, wherein the first email message utilizes SMTP (para [0014], fig. 1; via an e-commerce system 100…, and email interface module 112… [0025]; via the email interface module 112 use email accounts with the e-commerce system 100, and to send and receive messages [implied generating messages] with email accounts. The interface module in the customer client device 120 communicate email messages using technologies such as SMTP …);
	generating a second message that includes the mailto hyperlink, wherein the second message is a short message service (SMS) text message (para [0058]; via …the network interfaces 1356, 1376 may be used by the e-commerce server 1350 may be configured to communicate any of the messages [implied more messages one or two]… [0064]; figs. 1-8 includes the use of email communications…Short message service [SMS]…); 	
	transmitting the first email message and the second  message to a customer (para [0058]; via …the network interfaces 1356, 1376 may be used by the e-commerce server 1350 may be configured to communicate any of the messages [implied more messages one or two]… [0065]; via For Ex. with respect to the receiving and sending of emails by customer, fig. 9 shows an example…); and 	
	[[receiving a response from the customer, wherein the response is based on the mailto hyperlink.]]  
	Killoran does not disclose the step of  receiving a response from the customer, wherein the response is based on the mailto hyperlink.
	However, Kassemi disclose [obviously], receiving a response from the customer, wherein the response is based on the mailto hyperlink (para [0007]; via the system provide vendors autonomy in generating token for both email and URL checkout/email payment gateway…the emails contain hyperlinks/offer from the vendor. When the mailto hyperlink is selected …holds identifiers associated with offer and purchaser[customer]…[0008]; via a method for generating tokens…wherein the mailto hyperlink generates an email massage addressed to the payment server/ and the email-based e-commerce transaction is successful…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Killoran  to include the disclosures as taught by Kassemi to facilitate email message reponse from the customer.

	Ref claim 2, Killoran discloses the method of claim 1, wherein the first email message and the second message are sent at a same time (para [0014], fig. 1; via   email-based e-commerce system 100…a message processing module 110…[0016]; via e-commerce system 100 and customer client device 120 exchange email messages to initiate and manage purchases [implied one or two messages]…).
	Ref claims 3-4, Killoran discloses the method of claim 1 in view of Kassemi, but  not disclose, wherein mailto hyperlink includes a token, wherein the response includes the token. 
	However, Kassemi disclose [obviously], wherein mailto hyperlink includes a token, wherein the response includes the token (para [0007]; via the system provide vendors autonomy in generating token for both email and URL checkout/email payment gateway…the emails contain hyperlinks/offer from the vendor. When the mailto hyperlink is selected …holds identifiers associated with offer and purchaser[customer]…[0008]; via a method for generating tokens…wherein the mailto hyperlink generates an email massage addressed to the payment server/ and the email-based e-commerce transaction is successful…).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Killoran  to include the disclosures as taught by Kassemi to facilitate email message reponse includes the token.
	Ref claim 5, (Amended) Killoran discloses the method of claim 1, wherein the mailto hyperlink includes a destination address field that indicates an email address of a payment server (para [0025]; via the email interface module 112 use email accounts with the e-commerce system 100, and to send and receive messages with email accounts [with payment server]…);
	Ref claim 6, (Amended) Killoran discloses the method of claim 1, the method further comprising: confirming a validity of the response based on a sender address of the response (para [0018]; via Customer may register with the e-commerce system 10…provide information to the account management module 102 via the web browser module 124 such as: an email address/a credit card information [such as card number and expiration date [implied validity]…). 
	Ref claim 7, Killoran discloses the method of claim 1, wherein the mailto hyperlink is a shortened URL (para [0023]; via the advertisement email messages include URIs/URLs or hyperlinks …that are mailto URI scheme….).  
	Claims [8-18] (Canceled)  
	Claim 19 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 20 is rejected as per the reasons set forth in claim 2

	Claim 21 is rejected as per the reasons set forth in claim 3
	Claim 22 is rejected as per the reasons set forth in claim 4
	Claim 23 is rejected as per the reasons set forth in claim 5
	Claim 24 is rejected as per the reasons set forth in claim 6
	Claim 25 is rejected as per the reasons set forth in claim 7
	Claim 26 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.


Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Custer (US 2014/0222624 A1) discloses Email Checkout System for Completing Website Cart Checkout.
STRIEGL Thomas (WO 02059804 A1) discloses Network Server and Method for Delivering a subscriber-specific information via A Communication Network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
         /BRUCE I EBERSMAN/         Primary Examiner, Art Unit 3698                                                                                                                                                                                                

     /HATEM M ALI/
Examiner, Art Unit 3691